Title: Circular Letter to Foreign Ministers Resident in the United States, 22 June 1803
From: Madison, James
To: Foreign Ministers Resident in the United States


Sir,
Department of State 22. June 1803.
On the  I had the honor to request a blank passport for a vessel destined to sail from Norfolk with a cargo of naval stores and other articles in order to fulfil our stipulations with the Regency of Algiers: I have the honor to acknowledge its receipt some time ago.
From subsequent letters from Norfolk it seems probable that another smaller vessel may be taken up to carry a balance of those articles, the first not having been adequate to hold them all and I therefore request a second blank passport of a similar tenor, which, if it should prove unnecessary, shall be returned. I have the honor to be &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). For Thornton’s reply to this request, see his letter to JM of 24 June 1803. Yrujo transmitted the requested passport to JM on 25 June 1803 (DNA: RG 59, NFL, Spain, vol. 2; 1 p.; in Spanish; docketed by Wagner as received 29 June).



   
   Left blank in the letterbook. JM made the request on 27 May 1803 in letters to Yrujo, Pichon, and Thornton.


